Citation Nr: 0800130	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-36 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  He is the recipient of the Combat 
Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
disability rating, effective October 22, 2003.  Thereafter, 
the veteran appealed with respect to the propriety of the 
initially assigned disability evaluation. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In November 2003, a VA examination shows that the veteran 
had Level II hearing in the right ear and Level II hearing in 
the left ear.

3.  In April 2005, a VA examination shows that the veteran 
had Level I hearing in the right ear and Level II hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, and 
Tables VI, VII (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court further held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a letter 
sent to the veteran in October 2003 advised him of the 
evidence and information necessary to substantiate his 
underlying application to reopen his service connection 
claim.  After the veteran entered his notice of disagreement 
as to the assignment of an initial noncompensable rating, he 
was sent a letter in March 2005 that notified him of the 
evidence and information necessary to substantiate his 
initial rating claim, namely that, in order to warrant a 
higher rating, the evidence must show that his hearing loss 
had increased in severity.  Additionally, both the October 
2003 and March 2005 letters informed him of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Pertinent 
to the fourth element, the March 2005 letter advised the 
veteran that, if he had any evidence in his possession that 
pertained to his claim to send it to VA.  

However, the veteran was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's initial rating 
claim, any question as to the appropriate effective date to 
be assigned is rendered moot.  

In Pelegrini, the Court also held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  In 
this case, the veteran was not informed of the evidence and 
information necessary to substantiate his initial rating 
claim or specifically requested to send any evidence in his 
possession that pertained to his claim until March 2005, 
after the issuance of the initial AOJ decision in the 
December 2003.  However, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a 
timing problem by readjudicating the veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the March 2005 VCAA letter was issued, 
the veteran's initial rating claim was readjudicated in the 
October 2005 statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured 
and the Board finds that VA has fully complied with its duty 
to notify. 

With respect to the duty to assist, as relevant, VA treatment 
records, private treatment records, and VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claim.  He has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  Moreover, he was provided with VA examinations in 
November 2003 and April 2005 in order to adjudicate his 
initial rating claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for service-
connected bilateral hearing loss.

The veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable rating under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2006).  In documents of 
record, the veteran contends that his hearing disability is 
worse than the currently assigned evaluation and, therefore, 
he is entitled to an initial compensable rating for such 
disability. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  In the instant case, as will be shown below, the 
veteran has not demonstrated an exceptional pattern of 
hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA 
are not for application.

At a November 2003 VA examination, the veteran was diagnosed 
with severe sensorineural hearing loss from 3000 Hertz to 
4000 Hertz in the right ear and moderately severe to profound 
sensorineural hearing loss from 2000 Hertz to 4000 Hertz in 
the left ear.  At such evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
75
85
LEFT

10
55
90
90

Pure tone thresholds averaged a 46-decibel loss in the right 
ear and a 61-decibel loss in the left ear.  The audiologist 
indicated that the veteran had 88 percent speech 
discrimination in the right ear and 92 percent speech 
discrimination in the left ear.  These audiometry test 
results equate to Level II hearing in the right ear and Level 
II hearing in the left ear, using Table VI.  
38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level II hearing in 
the right ear and Level II hearing in the left ear results in 
a noncompensable disability rating.  38 C.F.R. § 4.85.  

In July 2004, Dr. Herndon, a private otolaryngologist, 
diagnosed the veteran with a severe high frequency 
sensorineural hearing loss in the right ear and a moderate to 
profound high frequency sensorineural hearing loss in the 
left ear based on audiological test findings.  Dr. Herndon 
submitted a copy of the audiological report; however, such 
contains uninterpreted results of the veteran's pure tone 
threshold evaluation. The Board notes that it is precluded 
from interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

In December 2004, S. Cowgill, a certified audiologist at the 
Hemphill Hearing Center, indicated that audiometric test 
results indicated a moderate to profound high frequency 
sensorineural hearing loss bilaterally, more pronounced in 
the left ear.  The report of the audiological examination was 
also provided; however, such contains uninterpreted results 
of the veteran's pure tone threshold evaluation.  Again, the 
Board is precluded from interpreting such results.  See 
Kelly, supra.  However, the April 2005 VA examiner reviewed 
the December 2004 audiological evaluation and indicated that 
the results in April 2005 revealed slightly better hearing.  

A March 2005 VA treatment record reflects an assessment of 
hearing loss.  At an April 2005 VA examination, the veteran 
was diagnosed with severe sensorineural hearing loss above 
2000 Hertz in the right ear and moderate to profound 
sensorineural hearing loss above 1500 Hertz in the left ear.  
At such evaluation, pure tone thresholds, in decibels, were 
as follows:






HERTZ




1000
2000
3000
4000
RIGHT

10
10
70
80
LEFT

5
55
90
85

Pure tone thresholds averaged a 43-decibel loss in the right 
ear and a 59-decibel loss in the left ear.  The audiologist 
indicated that the veteran had 94 percent speech 
discrimination in the right ear and 96 percent speech 
discrimination in the left ear.  These audiometry test 
results equate to Level I hearing in the right ear and Level 
II hearing in the left ear, using Table VI.  
38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level I hearing in the 
right ear and Level II hearing in the left ear results in a 
noncompensable disability rating.  38 C.F.R. § 4.85.  

The Board finds that the requirements for a compensable 
evaluation are not met at any time during the appeal period 
based on the demonstrated levels of hearing impairment, 
emphasizing that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  There is no 
medical evidence of record indicating that the veteran 
experiences a higher level of hearing impairment.  In 
reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss, that doctrine is not applicable in 
this appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The veteran contended in his 
November 2005 substantive appeal that he had difficulty 
hearing at his place of work; however, the Board finds no 
evidence that his service-connected bilateral hearing loss 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
bilateral hearing loss does not result in a marked functional 
impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


